Title: To James Madison from William Harris Crawford, 19 June 1816
From: Crawford, William Harris
To: Madison, James


        
          Sir,
          War Department 19th. June 1816.
        
        The inclosed letters announce the death of Colo. Hawkins. I presume his nephew who has acted as deputy agent for some time will be among the applicants.
        My relation is a man of the first respectability, and of talents much above mediocrity. I have but little doubt of his election to Congress if his name is held up. I am surprized at his wish to receive this appointment, and shall in giving the advice which he solicits endeavor to convince him that he is wrong in seeking it.
        Mr Boyd who is known to you is also an applicant for the office. I have the honor to be your most obt. & very humbl Servt.
        
          Wm H Crawford
        
      